Citation Nr: 0826453	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  08-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the appellant's advanced 
age.  38 C.F.R. § 20.900(c) (2007).

The appellant and his representative, in various 
correspondence with VA, including the February 2008 appeal 
statement, seems to have raised a claim for entitlement to 
service connection for right ear hearing loss.  Since this 
issue has not been adjudicated by the RO, it is referred to 
the RO for appropriate action.  


FINDING OF FACT

Left ear hearing loss was not manifest during service, nor 
was it manifest to a compensable degree within one year of 
separation from service; the veteran's current left ear 
hearing loss is unrelated to service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  Service connection will 
be presumed for certain chronic diseases enumerated in 
38 C.F.R. § 3.309, which includes sensorineural hearing loss, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In addition, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As an initial matter, the Board notes that subsequent to the 
January 2008 Statement of the Case, the veteran submitted 
additional private medical records referable to his claim in 
May 2008.  Although this evidence has not been reviewed by 
the agency of original jurisdiction, the Board interprets the 
veteran's April 2008 statement that he desired his claim to 
be decided as soon as possible as waiver of initial RO review 
of the additional evidence. See 38 C.F.R. § 20.1304(c) 
(2007).  Accordingly, a remand for RO review of this evidence 
is not required, and the Board may proceed.

The veteran testified during his June 2008 hearing before the 
undersigned Veterans Law Judge that he believed his left ear 
hearing loss was service-connected because he injured his 
left ear when he jumped 30 feet off a ship in service and 
"something popped" in his left ear after he entered the 
water.  He testified that he did not seek medical treatment 
in service but that he saw a physician soon after service in 
1948 for an ear infection.  He did not recall the name of the 
physician who treated him at that time.  

He has also asserted that he was exposed to noise in service 
in the form of gunfire during firing exercises.  The veteran 
has reported, variously, no noise exposure and light noise 
exposure in his post-service job as a head cutter in the 
garment industry.

Service treatment records are silent as to complaint, 
treatment, or diagnosis referable to left ear hearing loss or 
left ear injury.  His service separation examination noted 
coin click testing 20/20 and whisper voice testing 15/15 in 
the left ear.  Therefore, the Board finds no evidence of left 
ear hearing loss at the time of discharge.

The record contains no medical evidence developed within the 
first year after the veteran's separation from service.  The 
Board further finds that there are no continuous post-service 
symptoms for hearing loss for many years after service.  Of 
note, the veteran filed his claim in June 2007.  The first 
identified symptoms of a left ear hearing loss disorder were 
noted in a May 2007 VA audiology consult, well outside the 
one-year presumptive period.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Further, the Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for 59 years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distance past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  The preponderance of the evidence is against the 
claim in this regard.  The "positive" evidence in this case 
includes a June 2007 private otolaryngologist's statement 
which noted that the veteran reported a history of trauma to 
the left ear when he jumped from a ship and injured his left 
ear drum in addition to noise exposure.  The physician stated 
that "[h]is hearing loss is probably a result of previous 
trauma and noise exposure in the service."  

The "negative" evidence in this case includes an August 
2007 VA audiology examination which found left ear hearing 
loss which met the standard for hearing loss disability under 
38 C.F.R. § 3.385 but opined that "[h]earing loss is less 
likely as not . . . caused by or a result of acoustic trauma 
associated with his military duties aboard destroyer class 
ships."  

The VA examiner supported her conclusions by noting that a 
1953 VA rating decision was silent for complaints of hearing 
loss, that the medical service records were negative for 
complaint of hearing loss or acoustic trauma, and that there 
was "[n]o evidence of treatment or diagnosis of hearing loss 
or barotrauma following discharge up until 6/28/07."  In 
addition, an October 2007 private audiologist statement 
concluded that "[i]t is unlikely that [the veteran's] 
hearing impairment was due to an ear infection and/or 
swimmer's ear." 

The Board finds that the negative evidence preponderates 
against the claim because it consists of two opinions, versus 
the one opinion which indicates a positive relationship 
between service and the veteran's current left ear hearing 
loss.  In addition, the Board finds the negative evidence is 
more probative and persuasive because the negative VA 
examiner's opinion provided a rationale for her opinion, 
whereas the positive medical opinion was unsupported by any 
rationale.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
hearing loss and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Given the absence of in-service evidence of hearing loss and 
the absence of symptomatology consistent with hearing loss 
for many years, the Board finds the veteran's statement as to 
a medical nexus of little probative value.   

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2007 that fully addressed 
all notice elements, including the Dingess requirements, and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  There is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  
  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Correspondence from the 
veteran received in April 2008 indicated that he had no 
further evidence to submit and that he wanted his claim 
decided as soon as possible.  While he sent in additional 
evidence in May 2008, under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, service treatment records, VA treatment records, 
private treatment records and medical opinions, and a VA 
audiology examination report have been developed in 
connection with the claim on appeal.  The Board finds that 
the medical evidence of record is sufficient to make a 
decision on the claim.  

As the Board finds that all necessary development has been 
accomplished, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


